 

Exhibit 10.1

 

THIS FINANCIAL PUBLIC RELATIONS AGREEMENT (“Agreement”) is made and entered into
this 1st day of October, 2015 (the “Effective Date”) by and between Eastside
Distilling, Inc., a Nevada Corporation (“Company”) and Liolios Group, Inc., a
California Corporation (“Consultant”), and shall replace the Agreement dated
April 29th, 2015.

 

RECITALS

 

Company desires to engage Consultant to perform certain financial public
relations services for it, and Consultant desires, subject to the terms and
conditions of this Agreement, to perform financial public relations services for
Company.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES AND UNDERTAKING HEREIN
CONTAINED AND FOR OTHER GOOD AND VALUABLE CONSIDERATION THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED THE PARTIES AGREE AS FOLLOWS:

 

1.ENGAGEMENT OF CONSULTANT

 

Company hereby engages Consultant and Consultant hereby agrees to hold itself
available to render, and to render at the request of the Company, independent
investor relations advisory and consulting services for the Company, upon the
terms and conditions hereinafter set forth. Such consulting services shall
include the development, implementation and maintenance of an on-going stock
market support system that increases investor awareness of the company’s
activities and stimulates investor interest in the Company. The stock market
support system shall include a Shareholder Communication System, and Investor
Relations advisory, which will be defined and developed by Consultant. It is
understood that Consultant’s ability to relate information regarding the
Company’s activities is directly proportionate to and contingent upon
information availed by the Company to the Consultant. Although Consultant will
pass along information about the Company or its assets to brokers, institutions
and investors, it undertakes no responsibility to independently corroborate any
information.

 

2.SERVICES

 

During the Term (as defined in Section 3 below), Consultant shall provide
consulting services to the Company which shall include the development,
implementation and maintenance of an on-going stock market support system that
increases investor awareness of the company’s activities and stimulates investor
interest in the Company. Without limiting the generality of the foregoing,
Consultant will specifically complete the following:

 

 

 

 

2.1.Disseminate Public Information. Consultant will disseminate public
information about the Company, its business and affairs, in the United States of
America, to investment professionals and private parties who may have an
interest in investing in the Company’s securities. Consultant will disseminate
public information regarding the Company to its existing database of business
associates and to other investment professionals whom Consultant will research
and identify based on their potential interest in the Company.

 

2.2.Communicate with Investment Community. Consultant will communicate on an
ongoing basis with members of the investment community.

 

2.3.Conduct Conference Calls. Consultant will conduct periodic conference calls
with investors and other investment professionals who may have an interest in
the Company.

 

2.4.Arrange Meetings with Investment Community. Consultant will identify
investor conferences where the Company’s management may be invited to attend,
and arrange group or individual meetings with portfolio managers, analysts,
stockbrokers and other investment professionals in key money center cities.

 

2.5.News Releases. Consultant will review and, where appropriate, make
suggestions to modify the Company’s proposed news releases. Consultant will
distribute Company’s news releases if requested.

 

2.6.Investor Relations. Consultant will advise the Company regarding best
practices that are typical of the Investor Relations profession.

 

2.7.Public Presentations. Consultant will review and comment upon the Company’s
web-site, PowerPoint presentation, fact sheet and other investor oriented
materials.

 

2.8.Banker Introductions. Consultant will work with the Company to identify and
introduce specific investment bankers to help properly capitalize the Company.
The Consultant will work with investment bankers to create marketing materials,
road shows and logistics.

 

3.TERM

 

This Agreement shall become effective on the date set forth above and will have
a term of one-month from the date hereof and will automatically continue from
month-to-month thereafter unless terminated by either party on 30 days’ written
notice (the “Initial Term”); provided however, that upon capitalization with new
paid in Equity totaling a minimum of $5MM during the Initial Term, the Agreement
shall be extended and enter the Full Term (“Full Term”). The Full Term of this
agreement and shall commence a new twelve (12) month term beginning on the date
the Company receives proper capitalization and ending 12-months thereafter,
unless terminated sooner in accordance with Section 5 below. Following the Full
Term, the engagement shall automatically continue on a month-to-month basis,
unless terminated in accordance with the provisions of this Agreement.

 

 

 

 

COMPENSATION

 

As compensation for the services rendered by the Consultant during the Initial
Term, the Company agrees to pay to Consultant at a rate of $7,500 per month
starting with the second month (November, 2015). As compensation for the
services rendered by the Consultant during the Full Term, the Company agrees to
pay to Consultant at a rate of $15,000 per month. This is in addition to
reimbursement of reasonable expenses, which may include but is not limited to:
press releases, investor conference calls, web-casts, road-shows, travel related
expenses including hotel and airline tickets, and other out of pocket travel
related expenses. All reasonable reimbursable expenses greater than $500 shall
be pre-approved by the Company.

 

Further, as compensation to the Consultant for Services rendered under this
Agreement, the Company shall grant Consultant restricted shares and options and
to purchase up to 450,000 shares of common stock per the following schedule:

 

Number of
Shares   Exercise Price  Vesting Provisions           100,000   NA  Restricted
shares issued as of the Effective Date            50,000   Price of next equity
offering  100% vested at time of grant (upon signing of this agreement).        
   50,000   5-day VWAP on vesting date  100% will vest upon the six month
anniversary of the grant date            50,000   5-day VWAP on vesting date 
100% will vest upon nine month anniversary of the grant date            50,000  
5-day VWAP on vesting date  100% will vest 12-month anniversary of the grant
date            100,000   5-day VWAP on vesting date  At 12-month anniversary of
the grant date, these options will vest in the discretion of the board of
directors.  If such options are not vested by the board at the 12-month
anniversary of the grant date, they will terminate and expire.            Up to
150,000   5-day VWAP on vesting date  50,000 shares will vest for each Company
shareholder who first filed a Schedule 13D, 13F or 13G during the term of this
Agreement disclosing beneficial ownership of greater than 2% of the Company’s
outstanding shares

 

 

 

 

The Options will become first exercisable six (6) months after they vest
pursuant to the terms set forth above. The Options shall expire three (3) years
from the date of issuance, subject to Section 5 below.

 

REGISTRATION RIGHTS FOR OPTION SHARES

 

If the Company determines to register any of its securities, either for its own
account or the account of a security holder or holders, other than (i) a
registration relating solely to employee benefit plans on Form S-8 (or any
successor form) or (ii) a registration relating solely to a Commission Rule 145
transaction on Form S-4 (or any successor form), the Company will: include in
such registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, the Option Shares
underlying the Options, subject to any reductions required due to the SEC’s
interpretation of Rule 415 of the Securities Act in which case all Option Shares
will be removed from such registration statement prior to any shares from any
purchasers of the Company’s securities in a private placement. If, in connection
with the underwritten public offering by the Company the managing underwriter(s)
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number that can be
sold in an orderly manner in such offering within a price range acceptable to
the Company, the Company will include in such registration (i) first, the
securities proposed to be sold such public offering; (ii) second, the common
stock requested to be included in such registration, for any purchasers of any
of the Company’s securities in a private placement and (iii) third, the Option
Shares pro rata among the Consultant and any other selling stockholders based on
the ratio of the number of shares of common stock that each such selling
stockholder has requested that the Company include in such registration over the
total number of shares of common stock requested to be included in such
registration. Consultant agrees, if requested by the managing underwriter(s) for
any such offering, to execute a lock up agreement in connection with any such
registration for a period of the date of filing of such registration statement
and ending 90 days after effectiveness of said registration statement.
Consultant agrees, if requested by the Company, to execute the form of
registration rights agreement entered into among any security holders giving
rise to Consultant’s piggyback registration rights.

 

 

 

 

CASHLESS EXERCISE

 

Notwithstanding any provision herein to the contrary, if (1) the Market Price of
Common Stock is greater than the Exercise Price (at the date of calculation as
set forth below) and (2) the Option Shares are not registered on an effective
registration statement, the options may be exercised by presentation and
surrender of option to the Company at its principal executive offices with a
written notice of the holder’s intention to effect a cashless exercise,
including a calculation of the number of shares of Common Stock (as determined
below) to be issued upon such exercise in accordance with the terms hereof (a
“Cashless Exercise”). In the event of a Cashless Exercise, in lieu of paying the
Exercise Price in cash, the Company shall issue to the Consultant without
payment by Consultant of any Exercise Price or any cash or other consideration,
the number of Company Shares computed using the following formula:

 

X = Y(A-B)

 

A

Where:

X = the number of Option Shares to be issued to the Consultant pursuant to the
exercise of this Option pursuant to this Section 4;

 

Y = the number of Shares that may be purchased upon exercise of this Option;

 

A = the Market Price, as defined below, of one share of Common Stock; and

 

B = the Exercise Price per share of Common Stock.

 

“Market Price” of an security means the average of the closing prices of such
security’s sales on all securities exchanges on which such security may at the
time be listed based upon the average of the ten preceding business days prior
to the date of exercise, or, if there has been no sales on any such exchanges on
any day, the average of the highest bid and the lowest asked prices on all such
exchanges for such period.

 

4.INDEPENDENT CONTRACTOR

 

It is expressly agreed that the Consultant is acting as an independent
contractor in performing its services hereunder. Company shall carry no
workmen’s compensation insurance or any health or accident insurance to cover
Consultant. Company shall not pay any contributions to social security,
unemployment insurance, Federal or state withholding taxes nor provide any other
contributions or benefits which might be expected in an employer-employee
relationship.

 

 

 

 

5.TERMINATION

 

This Agreement may be terminated by either party for any reason upon thirty-day
(30) notice in writing (including email). In the event the Agreement is
terminated, Consultant shall cease rendering its services to Company as of the
effective date of termination (the “Termination Date”), and Company shall pay
Consultant for all amounts due Consultant for such Initial Term or Final Term,
as the case may be, which amount shall be paid monthly following the termination
of employment for the balance of the Initial Term or the Final Term, as the case
may be; provided, however, that any Options which have not vested as of the
Termination Date shall expire and terminate as of such date.

 

6.INDEMNIFICATION

 

Pursuant to Section “I”, the Company will defend Consultant against any third
party claim that any incorrect information that Company has provided to
Consultant and specifically instructed stated that this information is to be
released and communicated to the public (“Claim”), and indemnify Consultant from
the resulting costs and damages awarded against Consultant to the third party
making such Claim, by a court of competent jurisdiction or regulatory agency or
agreed to in settlement by Company; provided that Consultant: (i) notifies
Company promptly in writing of such Claim, (ii) grants Company sole control over
the defense and settlement thereof, and (iii) reasonably cooperates in response
to a Company request for assistance. Company will have the exclusive right to
defend any such Claim and make settlements thereof at its own discretion, and
Consultant may not settle or compromise such Claim, except with prior written
consent of Company.

 

7.GENERAL PROVISIONS

 

7.1.Governing Law and Jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California Each of the Parties hereto consents to such
jurisdiction for the enforcement of this Agreement and matters pertaining to the
transaction and activities contemplated hereby.

 

7.2.Attorney’s Fees

 

In the event a dispute arises with respect to this Agreement, the party
prevailing in such dispute shall be entitled to recover all expenses, including,
without limitation, reasonable attorney’s fees and expenses incurred in
ascertaining such party’s rights, in preparing to enforce or in enforcing such
party’s rights under this Agreement, whether or not it was necessary for such
party to institute suit.

 

 

 

 

7.3.Unenforceable Terms

 

Any provision hereof prohibited by law or unenforceable under the law of any
jurisdiction in which such provision is applicable shall adhere to such
jurisdiction only be ineffective without affecting any other provision if this
Agreement. To the full extent, however, that such applicable law may by waived
to the end that this Agreement be deemed to be a valid and binding agreement
enforceable in accordance with its terms, the Parties hereto hereby waive such
applicable law knowingly and understanding the effect of such waiver.

 

7.4.Execution in Counterparts

 

This Agreement may be executed in several counterparts and when so executed
shall constitute one agreement binding on all the Parties, notwithstanding that
all the Parties are not signatory to the original and same counterpart.

 

8.NOTICES

 

Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally or by recognized delivery service,
telegraphed, telexed, sent by facsimile transmission (provided acknowledgement
of receipt thereof is delivered to the sender) or sent by certified, registered
or express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or by recognized delivery service, telegraphed, telexed,
and sent by facsimile transmission or, if mailed, three days after the date of
deposit in the United States mails as follows:

 

If to Consultant, to:

 

Liolios Group, Inc.

 

20371 Irvine Ave., # A-100

 

Newport Beach, CA. 92660

 

(949) 574-3860

 

If to Company, to:

 

Eastside Distilling, Inc.

 

1805 SE Martin Luther King Jr. Blvd

 

Portland, Oregon 97214

 

(503) 926-7060

 

Or such address as any of the above shall have specified by notice hereunder.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first hereinabove written.

 

  Eastside Distilling, Inc.         By:     Name: Steve Shum   Title: Chief
Financial Officer       LIOLIOS GROUP, INC.         By:     Name: J. Scott
Liolios   Title: Chief Executive Officer

 

 

 

 

Schedule “I”

 

This Schedule I is a part of and is incorporated into that certain Financial
Public Relations Agreement (together, the "Agreement") dated October 1st, 2015,
by and between the Company and Consultant. The Company agrees to indemnify and
hold harmless Consultant and its respective directors, officers, stockholders
and employees of Consultant (Consultant and each such person and entity being
referred to as an "Indemnified Person"), to the full extent lawful, from and
against any losses, claims, damages, expenses or liabilities or actions
(including without limitation shareholder actions and actions arising from the
use of information contained in any Information Materials provided by the
Company or omissions from such Materials) related to or arising out of this
engagement or Consultant's role in connection herewith, and will pay (or, if
paid by an Indemnified Person, reimburse such Indemnified Person) for all fees
and expenses (including without limitation counsel fees) incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such action or claim, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.

 

The Company will not, however, be responsible for any claims, liabilities,
losses, damages or expenses which result from any compromise or settlement not
approved by the Company or which have resulted from the fraud, willful
misconduct or gross negligence of any Indemnified Person. The Company also
agrees that no Indemnified Person shall have any liability to the Company for or
in connection with this engagement, except for any such liability for losses,
claims, damages, liabilities or expenses incurred by the Company which have
resulted from the fraud, willful misconduct or gross negligence of the
Indemnified Person. The foregoing agreement shall be in addition to any rights
that any Indemnified Person may have at common law or otherwise, including
without limitation any right to contribution.

 

The Company's agreement to indemnify Consultant and other Indemnified Persons
pursuant to this letter shall not be disclosed publicly or made available to
third parties by either party hereto without the other party's prior written
consent, except as may be required by law, through a court action or under
reasonable SEC disclosure requirements. If any action or proceeding is brought
against any Indemnified Person in respect of which indemnity may be sought
against the Company pursuant hereto, or if any Indemnified Person receives
notice from any potential litigant of a claim which such person reasonably
believes will result in the commencement of any such action, proceeding, or
claim, such Indemnified Person shall promptly notify the Company in writing of
the commencement of such action or proceeding, or of the existence of any such
claim, but the failure so to notify the Company of any such action or proceeding
shall not relieve the Company from any other obligation or liability which it
may have to any Indemnified Person otherwise than under this Agreement or with
respect to any other action or proceeding. In case any such action or proceeding
shall be brought against any Indemnified Person with respect to which such
Indemnified Person gives notice of its intention to seek indemnification
hereunder, the Company shall be entitled to participate in such action or
proceeding and, to the extent that the Company may determine, to assume the
defense thereof, with counsel of the Company's choice (in which case the Company
shall not thereafter be responsible for the fees and expenses of any separate
counsel retained by such Indemnified Person), or compromise or settle such
action or proceeding, at its expense; provided, however, that such counsel shall
be satisfactory to the Indemnified Person in the exercise of its reasonable
judgment. Notwithstanding the Company's election to assume the defense of such
action or proceeding, such Indemnified Person shall have the right to employ
separate counsel and to participate in the defense of such action or proceeding,
and the Company shall bear the reasonable fees, costs and expenses of such
separate counsel (and shall pay such fees, costs and expenses at least
quarterly), if (a) the use of counsel chosen by the Company to represent such
Indemnified Person would, in the judgment of the law firm selected by the
Company, present such counsel with a conflict of interest; (b) the Company shall
not have employed counsel within a reasonable time after notice of the
institution of such action or proceeding; or (c) the Company shall authorize
such Indemnified Person to employ separate counsel at the Company's expense. In
no event shall the Company be responsible for the fees and expenses of more than
one law firm.

 

 

 

 

In order to provide for the just and equitable contribution, if a claim for
indemnification hereunder is found unenforceable in a final judgment by a court
of competent jurisdiction (not subject to further appeal), even though the
express provisions hereof provide for indemnification in such case, then the
Company and Consultant shall contribute to the losses, claims, damages,
judgments, liability, expenses or costs to which the Indemnified Person may be
subject in accordance with the relative benefits received by, and the relative
fault of, each in connection with the statements, acts or omissions which
resulted in such losses, claims, damages, judgments, liabilities, or costs. The
Company agrees that a pro rata allocation would be unfair. No person found
liable for a fraudulent misrepresentation or omission shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation or omission. Notwithstanding the foregoing, Consultant shall
not be obligated to contribute any amount hereunder that exceeds the amount of
fees previously received by Consultant for its services to the Company, unless
Consultants actions have resulted from the fraud, willful misconduct or gross
negligence.

 

These indemnification provisions shall (i) remain operative and in full force
and effect regardless of any termination or completion of the engagement of
Consultant; (ii) inure to the benefit of any successors, assigns, heirs or
personal representative of any Indemnified Person; and (iii) be in addition to
any other rights that any Indemnified Person may have.

 

 

 